Citation Nr: 0734924	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-05 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for back disability. 

2.	Entitlement to service connection for leg disability. 

3.	Entitlement to service connection for head disability. 


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from March 1975 until March 
1977. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Milwaukee, Wisconsin.  During the adjudicatory process, the 
claims folder was transferred to the Chicago, Illinois RO.  

The veteran elected in his February 2005 substantive appeal 
to have a Travel Board hearing and one was scheduled.  In 
August 2007, the veteran indicated that he would be unable to 
attend the scheduled hearing.  The veteran did not ask to 
have the hearing rescheduled.  Therefore, the Board hearing 
request has been cancelled and is considered withdrawn.


FINDINGS OF FACT

1.	The competent evidence of record does not demonstrate that 
the veteran's back disability is causally related to the 
veteran's active service.  

2.	The medical evidence of record does not reveal a current 
diagnosis of a leg disability.  

3.	The medical evidence of record does not reveal a current 
diagnosis of a head disability. 


CONCLUSIONS OF LAW

1.	A back disability was not incurred in or aggravated by 
active service.  38 U.S.C. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2007).

2.	A leg disability was not incurred in or aggravated by 
active service.  38 U.S.C. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2007).

3.	A head disability was not incurred in or aggravated by 
active service.  38 U.S.C. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, May 2003, June 2003, and June 2006 letters from 
the AOJ to the appellant satisfied VA's duty to notify.  The 
letters informed him of what evidence was necessary to 
establish entitlement to the benefits he claimed.  The 
veteran was advised of his and VA's respective duties for 
obtaining evidence.  He was told what VA had done to help his 
claims and what he could do to assist.  In addition, the June 
2006 letter instructed the veteran to submit any evidence in 
his possession that pertained to the claims and was he 
informed that a disability rating and effective date would be 
assigned in the event he was awarded any benefit sought.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473; Mayfield v. 
Nicholson, 444 F.3d 1328.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, VCAA notification was 
provided prior to the initial AOJ adjudication of the claim.  

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  
In this case, the claims file contains the veteran's service 
entrance examination, as well as reports of VA post-service 
clinical assessment.  Additionally, the veteran's own 
statements in support of his appeal are affiliated with the 
claims folder.  It is noted that the veteran's service 
medical records are largely unavailable.  In such 
circumstances, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991) (finding that the BVA has a heightened 
duty in a case where the service medical records are presumed 
destroyed).

A review of the claims file indicates that the veteran's 
service medical records were requested in April 2003.  A 
response received in June 2003 to such request indicates that 
all available records were mailed.  In this case, the records 
mailed only contained the veteran's enlistment examination.  
The veteran then submitted a statement in support of his 
claim in July 2003, relaying that he was treated by emergency 
services in November and December of 1975, and taken to the 
Naval Hospital, Camp Pendleton, CA.  VA initiated another 
search for records in July 2003, specifically searching for 
clinical records at the Base Hospital, Camp Pendleton, CA.  
Unfortunately, a response received in September 2003 verified 
that no records were located.  Another request for the 
veteran's clinical records was performed in December 2005, 
this time searching the Naval Hospital, Camp Pendleton, CA 
during the time frame noted by the veteran.  The response 
received in February 2006 indicated again that the clinical 
records at Camp Pendleton failed to contain the veteran.  
Thereafter, in a February 2006 memorandum, VA made a formal 
finding that the veteran's clinical records from the Naval 
Hospital at Camp Pendleton, CA, for the dates of treatment of 
October 1, 1975 through January 1, 1976 are unavailable for 
review. 

In his formal claim, the veteran also relayed that he had 
claimed disability benefits from the Social Security 
Administration (SSA).  VA requested these records from the 
Disability Determination Bureau.  The response receive in 
June 2005 from the Bureau indicated that a search of their 
records found "[no] claimant by this name."  VA also 
contacted the veteran, and received no reply to their request 
for social security records.  Once again, in a September 2006 
memorandum, VA made a formal finding that the veteran's 
social security records are unavailable for review. 

Based on the foregoing, it is not felt that additional 
efforts are required under the VCAA.  Indeed, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

The Board is of the opinion that all available evidence that 
could substantiate the claim has been obtained based on 
previous search attempts.  In view of the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his appeal.  Hence, VA's 
duty to assist the veteran in the development of his claim 
has been satisfied.  The Board finds that adequate efforts 
were undertaken by the RO in developing the veteran's claim.  
It is not felt that additional efforts are required under the 
VCAA. 

VA's duty to assist also includes providing a VA medical 
examination when necessary to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  A medical examination is "necessary" if the 
evidence of record (lay or medical) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  38 U.S.C.A. §5103A(d)(2); 
McLendon v. Nicholson, 20 Vet.App. 79 (2006).  

In this case, the veteran was not afforded medical 
examinations for his leg and head disabilities.  The Board, 
after careful review of the claims folder, has found that 
such examinations are not "necessary" as defined by the 
statute.  All evidence has been reviewed and there is no 
competent evidence in the record to indicate that the 
claimant had any incident or clinical finding in service, or 
current finding, reasonably indicative of any leg or head 
disability.  The only evidence indicating the veteran suffers 
from leg and head disabilities are his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
examinations.  The Court has held that, where the supporting 
evidence of record consists only of a lay statement, VA is 
not obligated, pursuant to 5103A(d), to provide an appellant 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004).  

The veteran was also not provided with an examination for his 
back disability.  In this case, the record contains evidence 
illustrating that the veteran has a current disability.  
However, there is nothing in the record to indicate that the 
veteran's disability may be associated with his active 
service.  In as much as the record shows that the veteran was 
injured in 1995, almost twenty years after his discharge from 
active service, there is no evidence in the record to support 
a finding that an injury or event of active service caused 
the back disability.  The only evidence in the record 
supporting the premise that the veteran's back disability is 
linked to service is the veteran's own statements.  Again, VA 
is not obligated to provide the appellant with a medical 
nexus opinion based purely on lay testimony.  See Duenas v. 
Principi, 18 Vet. App. at 519.  The Board is thus of the 
opinion that providing the veteran with examinations is not 
necessary, and no reasonable possibility exists that with 
such assistance his claims relating to his leg, head, and 
back disabilities could be substantiated.  See 38 U.S.C.A. 
§ 5103A. 

Legal Criteria and Analysis 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions of causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

A.	Back Disability 

In order to establish entitlement to direct service 
connection, the veteran must first provide medical evidence 
of a current back disability.  In this case, the veteran was 
examined at a VA medical facility in March 2003.  The 
examiner identified the veteran's degenerative disk disease.  
Based on this, the Board finds a current back disability has 
been clinically demonstrated, and thus the first element of 
service connection has been met.  

Additionally, an in-service injury or disease must be 
demonstrated.  As previously described, the veteran's service 
medical records are unavailable.  The veteran has not 
provided any information regarding a continuity of 
symptomatology since service.  While the veteran contends 
that an in-service injury occurred, he is obviously an 
interested individual in this case.  In addition, had the 
veteran suffered such an injury in service, the record would 
be expected to show a chronicity of the disability over the 
years since the veteran's discharge.  The record does not.  
There is no evidence of a chronic back disability.  In fact, 
there are no records whatsoever of a back disorder until 
2003.  Due to the veteran's obvious bias, and the lack of 
medical evidence to support his contention, the Board finds 
that the veteran's statements are not credible.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility).  Thus, the second requirement for service 
connection has not been met.  

The last element of service connection, a nexus between 
current back disability and in-service trauma, is also 
lacking.  Following service, the claims file shows no 
documented complaints or treatment for a back disability 
until 1995.  The veteran has reported that the injury from 
that time, herniated disks, was the result of the him moving 
filing cabinets.  In as much as the record shows that the 
veteran's herniated disk injury arose in 1995, as noted in 
the 2003 VA records, almost twenty years after his discharge 
from active service, there is no evidence in the record to 
support a finding that the veteran's degenerative disk 
disease was caused by an injury or event of active service.  

In making its decision, the Board notes that the lapse of 
time between service separation and the earliest 
documentation of current disability is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
this case, there are roughly 20 years between service 
discharge and a diagnosis.  There also exists no competent 
clinical opinion relating the veteran's current back 
disability to service.  The only evidence supporting such a 
claim is the veteran's own contentions.  While the veteran 
contends his back disability is service related, he is a lay 
person with no medical training, and as such is not competent 
to express a medical opinion as to causation.  Only medical 
professionals are competent to express opinions as to medical 
causation, and thus the veteran's opinion lacks probative 
value.  Espiritu, 2 Vet. App. at 494.  There is no competent 
evidence of record finding that the veteran's back disability 
is causally related to his service and, thus, the third 
requirement of service connection is unmet.  Therefore, the 
Board finds that direct service connection for a back 
disability is not warranted. 

B.	Leg and Head Disabilities 

The veteran argues that he is also entitled to service 
connection for leg and head disabilities.  In order to 
establish service connection, the veteran must provide 
evidence of current disabilities, an in-service injury or 
disease, and a nexus between the current disabilities and the 
in-service injury or disease.  In this case, the record does 
not reflect that the veteran has any leg and/or head 
disabilities.  The veteran's entrance exam did not record any 
leg and/or head disabilities upon enlistment.  There is also 
no evidence in the record of any post-service treatment or 
diagnosis of leg and/or head disabilities.  The veteran's 
identified medical records do not contain complaints, 
findings, or diagnoses of leg and/or head disabilities or any 
symptoms reasonably attributable thereto.  There is no 
competent evidence whatsoever indicating that the veteran has 
any history leg and/or head disabilities.  Therefore, in the 
absence of any evidence to the contrary, the Board must 
conclude that there has been no demonstration by competent 
clinical evidence of record that the veteran has head and/or 
leg disabilities. 

There cannot be a valid claim for service connection unless 
there is proof of a present disability.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  The only evidence 
offered to prove that the veteran has leg and head 
disabilities are his own statements.  However, as a lay 
person with no demonstrated medical expertise, his opinion 
does not constitute competent medical evidence and lacks 
probative value.  Espiritu, 2 Vet. App. at 494-95.  There is 
no clinical evidence of record to support the veteran's claim 
that he has leg and head disabilities.  Therefore, as the 
evidence of record fails to establish that the veteran has 
leg and head disabilities, the Board finds that the 
preponderance of the evidence in this case falls against the 
claimant, making the benefit of the doubt rule inapplicable.  
See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for back disability is 
denied. 

Entitlement to service connection for leg disability is 
denied. 

Entitlement to service connection for head disability is 
denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


